By the Court, Rhodes, J.:
The County Court issued a writ of certiorari to the Coun*31cil of the City of Oakland to bring up the proceedings in the matter of the opening of Fourteenth street; and upon the hearing of the cause the County Court dismissed the writ on the ground that the Council and the Commissioners appointed by the Council did not exceed their authority in determining whether the public had acquired the right of way over the land upon which the proposed street is to be laid out. Although it is very apparent to us that the determination of that issue necessarily involved a question of title, and that therefore the Commissioners had no jurisdiction of it, yet this Court cannot, through the medium of an appeal from the judgment of the County Court, entertain and determine the question whether the Commissioners exceeded their jurisdiction, because that Court has no authority to issue the writ of certiorari, except in aid of its appellate jurisdiction. In People ex rel. Brudage v. Supervisors of Kern County (47 Cal. 81), it was held that the Act conferring power upon County Courts to issue writs of mandamus was not warranted by the Constitution. In Faut v. Mason (47 Cal. 7), which was an appeal from the judgment of a County Court, on certiorari to a Justice of the Peace, it was said: “ It may be doubtful whether County Courts have power, under the Constitution to grant writs of certiorari;” but the writ was disposed of on other grounds. The argument in support of the position, that the County Courts have no constitutional power to issue writs of mandamus, is applicable to the question of the power of those Courts to issue writs of certiorari; and we are satisfied that their power in the latter respect is limited to cases in aid of their appellate jurisdiction. The writ should have been dismissed on that ground.
Judgment affirmed. Remittitur forthwith.
Neither Mr. Chief Justice Wallace nor Mr. Justice Niles expressed an opinion.